Citation Nr: 0327289	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  96-42 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant was in authorized travel status at the 
time of his physical injuries on November 2, 1991.


REPRESENTATION

Appellant represented by:	Alex J. Washington, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant, C.C., and O.N.


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The appellant had active service from September 1987 to July 
1991.  He also had periods of inactive duty training with the 
Louisiana National Guard (NG).  The appellant was discharged 
from the NG in May 1992 due to unsatisfactory participation.  

This appeal was initially before the Board of Veterans' 
Appeals (Board) from an October 1995 administrative decision 
of the New Orleans, Louisiana, Regional Office (RO), which 
held that the appellant had not been on authorized travel to 
his monthly drill with the NG at the time of his automobile 
accident on November 2, 1991.  In a September 2001 decision, 
the Board upheld the RO's decision.  The appellant appealed 
the matter to the United States Court of Appeals for Veterans 
Claims (Court).  Pursuant to a December 2002 Joint Motion for 
Remand and to Stay Further Proceedings, the Court vacated and 
remanded the Board's decision for further action.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) prescribes 
VA duties to notify the claimant of the evidence needed to 
substantiate a claim, notice of the evidence VA will obtain, 
and notice of the claimant's responsibilities with regard to 
obtaining evidence.  It also prescribes VA duties to help a 
claimant obtain relevant evidence.  VCAA is codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), and VA duties pursuant thereto have been codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

In a motion from the appellant's attorney, it was asserted 
that VA failed to provide the appellant with the appropriate 
notice required by the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 13 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  To correct that shortcoming, the case must be 
remanded.

The Board also observes that 38 C.F.R. § 3.159(b)(1) (2003), 
was recently invalidated by the United States Court of 
Appeals for the Federal Circuit.  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, Nos. 02-7007-10, 
2003 U.S. LEXIS 19540 (Fed. Cir. Sep. 22, 2003).  The 
offending language in the regulation suggested that an 
appellant must respond to a VCAA notice within 30 days.  
Notably, the provision of the VCAA codified at 38 U.S.C.A. § 
5301(a), requires that the appellant be provided a year to 
respond.  The court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that a full year is allowed to respond to a VCAA 
notice.  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must advise the appellant of 
the provisions of the VCAA and the 
specific evidence needed to substantiate 
his claim.  Among the evidence that the 
veteran must address in writing is an 
explanation why he did not proceed 
directly to his unit, but rather detoured 
through Garyville.  

2.  The RO must also request that the 
appellant provide sufficient information 
about "Sergeant [redacted]" to enable the 
RO to obtain information from Sergeant 
[redacted] about any notice the appellant 
and his family may have provided Sergeant 
[redacted] (or appellant's unit), with 
regard to his injuries.  The appellant 
should be advised that he himself may 
obtain and submit, to the RO, a 
supporting statement from Sergeant 
[redacted].      

3.  The RO is to advise the appellant it 
is his responsibility, and his alone, to 
submit evidence supporting his claim.  VA 
will make efforts to obtain relevant 
evidence, such as VA and non-VA medical 
records, employment records, or records 
from government agencies, if the 
appellant identifies the custodians 
thereof, and VA will notify him of 
evidence he identified that could not be 
obtained so that he may obtain the 
evidence himself and submit it.  In 
addition, the appellant must be advised 
that he has one year to submit evidence 
needed to substantiate his claim, or to 
identify for VA the custodians of such 
evidence so that VA may attempt to obtain 
it.  His appeal will remain in abeyance 
for one year or until he indicates in 
writing that there is no additional 
evidence he wishes to have considered, 
and he wishes to waive in writing any 
remaining time provided by 38 U.S.C.A. § 
5103(a).

4.  Upon completion of the foregoing 
development, and compliance with the time 
constraints prescribed in paragraph 3 
above, the RO must review all the 
evidence of record.  If the benefit 
sought on appeal remains denied, the RO 
is to issue a Supplemental Statement of 
the Case in accord with 38 C.F.R. §§ 
19.31 and 19.38 (2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



